Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a moisture reactive hot melt adhesive, classified in C09J175/08.
II. Claim 17, drawn to a method of bonding, classified in C09J5/06.
III. Claims 18-20, drawn to a cured reaction product, classified in B32B27/40.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a process in which the substrates are already in contact with one another and the adhesive is injected into the interstitial space.
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a coating composition and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be used as a temporary, uncured adhesive.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A complete and thorough search for one invention would not likely find the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


During a telephone conversation with James Piotrowski on 09/02/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 2 is objected to because of the following informalities:  butanediol is misspelled in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 requires an open time but does not define the test for it in terms of temperature nor in the test for declaring the open time completed. 
Claim 15 requires a green strength but does not define the test for determining it nor the substrate to which it is attached. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krebs et al (US 6465104 B1).
Krebs discloses a hotmelt polyurethane adhesive cured by moisture [abstract] comprising:
A polyisocyanate that is exemplified as about 10wt% of MDI [Col 13 line 27].
At least one polyether polyol exemplified by polypropylene glycol diol with MW of 2000 [col 13 line 22] typically in 25-40 pbw [col 12 lines 29-30] and exemplified as 21wt% [Example 10].
An acrylic polymer exemplified as 25 wt% [col 13 line 25] and having a Mw of 20,000 to 80,000 [clm32] and also exemplified as Mw 34,000 [Table 1]. The acrylic polymer has an hydroxyl number between 1 and 4 mgKOH/g [col 9 lines 10-14] and is exemplified by ELVACITE 2013 [Examples 3-9] which has a Tg of 76C [see attached Elvacite 2013 Technical Data Sheet]. 
An inorganic filler such as calcium carbonate [col 10 lines 53-54] included in 0 to 40wt% [col 6 lines 3-6].
A polyester polyol that is exemplified as polybutandediol adipate having Mw 3000 to 4000 [col 8 lines 3-5] and is present in the example at about 18wt% [Examples 3-9 and 10]. 
The polyester may alternatively be a lactone polyester prepared form a starter including ,4-butanediol and 1,6-hexanediol [col 7 lines 23-27] and a caprolactone as the lactone monomer [claims 5 and 46].  The composition may also include catalyst such as 2,2′-dimorpholinodiethyl ether [col 10 lines 21-22] and the examples use about 0.03wt% of catalyst [col 13 lines 22-28]. At least one example has an open time of 6 minutes [Example 3, Table 1]. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krebs et al US 6465104 B1).
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. In particular, Krebs as well as Applicant’s specification combine a PPG with the same Mw, aliphatic crystalline polyester polyol with the same Mw, Elvacite 2013 or Elvacite 2016 acrylic polymer, and MDI polyisocyanate to prepare the adhesive composition. Furthermore, it is noted that the only Examples of Applicant’s Specification that do not have the claimed green strength are those comprising a polyester prepared for ethanediol dimethylpropane-1,3-diol [See Tables 1, 3 and 4], and in particular the polybutanediol adipate and polyhexanediol adipate result in the claimed green strength [Tables 1, 3 and 4] and these are the exemplified and preferred polyesters of Krebs. Therefore, the claimed effects and physical properties, i.e. green strength would inherently be achieved by, or at least expected in, a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 


Claim(s) 1-9, 12-16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kesselmeyer (US 20040010095 A1). 
Kesselmeyer discloses a moisture curable hot melt composition adhesive prepared from:
A diisocyanate that is preferably 4,4’-MDI [0014]  included in 10=.4 wt% [0055, 0057].
A polyether polyol exemplified as 33.3wt% of polypropylene glycol Mw of 2000 [0055, 0057].
An acrylic polymer exemplified in 31.1wt% in content with a Tg of 60C [0055, 0057] with a Mn of 30,000 to 40,000 [0032] and preferably contains no hydroxyl functionality [0022]. 
A filler [0037].
A polyester exemplified in 23.1 wt% and as 1,6-hexanediol adipate Mw 3500 [0055, 0057]. The diol of the polyester may alternatively be ethylene glycol or butanediol, and the diacid includes succinic and suberic acids [0016]. 
The composition also includes 2,2′-dimorpholinodiethyl ether in 0.06wt% [0055, 0057]. Examples disclose open time of 6 minutes and green strength up to 90 psi at 30 min [Example 2, 0062] and has at least green strength of 0.3 psi at 5 minutes [0047]. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed polyester monomers would allow the ordinarily skilled artisan to readily envisage the claimed butane diol in place of the hexane diol in the exemplified polyesters, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding the claimed filler, Examiner holds the opinion that the disclosure of a “filler” is most readily envisaged as an inorganic filler, and there are only two species of the genus “filler”, and those are inorganic and organic. A generic chemical formula will anticipate a claimed species covered by the formula when the species can be "at once envisaged from the formula, see MPEP 2131.02.
Regarding claim 15, it is the opinion of the Office that the disclosed range of green strength is disclosed with sufficient specificity to anticipate the corresponding claimed range of green strength. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Further regarding claim 15, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. In particular, Kesselmeyer as well as Applicant’s specification combine a PPG with the same Mw, aliphatic crystalline polyester polyol with the same Mw, acrylic polymer with the same Mn and Tg, and MDI polyisocyanate to prepare the adhesive composition. Furthermore, it is noted that the only Examples of Applicant’s Specification that do not have the claimed green strength are those comprising a polyester prepared for ethanediol dimethylpropane-1,3-diol [See Tables 1, 3 and 4], and in particular the polybutanediol adipate and polyhexanediol adipate result in the claimed green strength [Tables 1, 3 and 4] and these are the exemplified and preferred polyesters of Kesselmeyer. Therefore, the claimed effects and physical properties, i.e. green strength would inherently be achieved by, or at least expected in, a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 


Claim(s) 1-5 and 8-16 is/are rejected under 35 U.S.C. 102(a1) and 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yao (US 20180305597 A1). 
Yao discloses a composition comprising a moisture curing warm melt composition [0006-0007] comprising:
An MDI isocyanate in about 7.5 wt% [abstract, Table 15]. 
A polyether polyol in about 19.8wt% [Table 15] that has a 400 to 8000 g/mol [0027] and includes polypropylene diols [0027-0028, Table 16].
A styrene-acrylonitrile polyether [0028] that reads on an acrylic polymer. 
Filler such as carbon black [Table 15 or calcium carbonates [0068] included in 10 to 50wt% [0070]. 
A polyester polyol having a molecular weight of 2500 to 4000 g/mol [0035] prepared from diols that are most preferably butane diol and hexane diol [0040] and diacids that are most preferably adipic acid but also suberic acid [0038]. The Polyester polyol is preferably comprised in the composition with an amount of between 0.5 wt% and 10 wt% [0045]. Also suitable are polyester polyols that are produced from lactones, such as, for example, γ-caprolactone (gamma-caprolactone) [0041]. 
The composition also includes 1.7wt% of a catalyst masterbatch [Table 15] which includes 16wt% of dimorpholine diethyl ether [Table 2], i.e. the composition includes 0.28wt% of the dimorpholine diethyl ether. Examples have green strength at  0.5 hours of 1.6 MPa (=232 psi) and open time of 9 to 10 minutes [Table 17]. 
	This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed polyester monomers would allow the ordinarily skilled artisan to readily envisage the claimed butane diol in place of the hexane diol in the exemplified polyesters, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Claim Rejections - 35 USC § 103
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesselmeyer (US 20040010095 A1) in view of Krebs et al (US 6465104 B1).
Kesselmeyer, discussed above, does not disclose the claimed “inorganic” filler explicitly. 
Krebs, similar to Kesselmeyer, discloses a hotmelt polyurethane adhesive cured by moisture with the same polymeric components of aliphatic polyester, polyether, etc. Krebs discloses that this type of composition can contain a filler that is an inorganic filler such as calcium carbonate [col 10 lines 53-54] included in 0 to 40wt% [col 6 lines 3-6].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed inorganic filler as the filler in Kesselmeyer because Krebs teaches the details of the filler used in the same type of composition for the same purpose as Kesselmeyer. It is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  The inventions are independent or distinct, each from the other because:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766